** CANCELLATION OF TAXES — COURT — JUDGMENT — ERRONEOUS ASSESSMENT — AD VALOREM ** UNDER A 1916 STATUTE AUTHORIZING BOARDS OF COUNTY COMMISSIONERS TO CORRECT ERRONEOUS ASSESSMENTS, WHICH STATUTE APPEARED IN THE OKLAHOMA STATUTES 1931 AS SECTION 12642, NUMEROUS PROPERTY OWNERS MADE APPLICATION TO HAVE ASSESSMENTS OF THEIR PROPERTY REDUCED AS BEING EXCESSIVE; THAT, IN MOST INSTANCES, SUCH APPLICATIONS WERE ALLOWED AND CERTIFICATES OF ERROR WERE ISSUED, UNDER WHICH THE PROPERTY OWNERS PAID THE TAXES LESS THE AMOUNTS REPRESENTED BY SUCH CERTIFICATES OF ERROR AND WERE CREDITED WITH THE AMOUNTS REPRESENTED THEREBY; THAT, SOME TIME LATER A COUNTY TREASURER MADE ENTRIES ON THE TAX ROLLS WHICH HAD THE EFFECT OF RESTORING THE BALANCES WHICH HAD NOT BEEN PAID IN CASH BUT WERE REPRESENTED BY THE CERTIFICATES OF ERROR; AND THAT SUCH BALANCES ARE BEING CARRIED FORWARD EACH YEAR ON THE TAX ROLLS FOR THAT YEAR AS BACK TAXES IS THIS LEGAL? AS TO THE RESTORATION OF TAXES CANCELED BY COURT ORDER, BUT YOU DID NOT STATE ANY OF THE FACTS UPON WHICH ANY SUCH COURT ORDER WAS BASED. WE CAN STATE NO GENERAL RULE THAT WOULD APPLY TO ALL COURT ORDERS CANCELLING TAXES, EITHER IN WHOLE OR IN PART, OTHER THAN THE RULE ANNOUNCED IN THE CASE OF "BOSTICK V. BOARD OF COMMISSIONERS OF NOBLE COUNTY, 91 P. 1125" AND APPLIED IN "MILAN V. SMITH-MAUER BROTHERS, 133 P. 33".  CITE: 68 O.S. 15.8 [68-15.8], 68 O.S. 15.55 [68-15.55], 68 O.S. 15.56 [68-15.56], 68 O.S. 184 [68-184] [68-184], ARTICLE V, SECTION 53, ARTICLE X, SECTION 8 (JAMES C.  HARKIN)